internal_revenue_service number release date index number -------------------- ------------------------------------ ---------------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc ita b04 plr-116701-16 date date taxpayer ------------------------------------------------------------------ dear -------------- this is in response to taxpayer’s request for a private_letter_ruling dated date under sec_1031 of the internal_revenue_code specifically the request concerns whether cellular towers that taxpayer uses in its business and will relinquish are of like-kind under sec_1031 to cable telecommunication signal distribution property taxpayer intends to receive in exchange for the cellular towers facts taxpayer is a communications_services provider that offers communications infrastructure to its customers taxpayer currently owns fee simple or long-term leasehold interests in multiple wireless communication tower sites across the nation each tower site consists of fencing around the tower site an antenna support structure for mounting antennas that are affixed to the land by a concrete foundation and attachment hardware such as bolts and lashings a nearby equipment hut with hvac systems installed in the hut and the land underlying the site itself towers all of taxpayer’s towers are permanently affixed to the land or would be extensively damaged if removed taxpayer is contemplating exchanging its towers for fiber-optic and copper cables installed either above or below ground and various other associated properties including telephone poles for carrying the cables underground conduits concrete pads attachment hardware pedestals guy wires and anchors cable distribution systems the cable distribution systems are permanently affixed to the land or are intended never to be removed until the end of their respective useful lives plr-116701-16 law and analysis sec_1031 requires nonrecognition_of_gain_or_loss in an exchange of properties held for productive use in a trade_or_business or for investment if such properties are exchanged solely for like-kind properties held for productive use in a trade_or_business or for investment sec_1_1031_a_-1 of the income_tax regulations provides that the words like_kind have reference to the nature or character of the property and not to its grade or quality under sec_1031 one kind or class of property may not be exchanged for property of a different kind or class several cases indicate that state law classifications of property are not the sole determiner of whether two sets of property are of like_kind for sec_1031 purposes in 24_tc_818 aff’d sub nom 356_us_260 rev’g 241_f2d_78 5th cir the court found that carved-out oil payments and a fee interest in real_estate were not like-kind properties although the oil_payment rights were an interest in real_estate under applicable state law in clemente inc v commissioner tcmemo_1985_367 and 20_tc_192 acq 1953_2_cb_5 the courts considered more than state law classifications of property when determining whether properties were of like_kind in addition in 309_us_78 which concerned whether a state law classification of a power_of_appointment determined its character for federal tax purposes the supreme court stated state law creates legal interests and rights the federal revenue acts designate what interests or rights so created shall be taxed if it is found in a given case that an interest or right created by local law was the object to be taxed the federal_law must prevail no matter what name is given the interest or right by state law therefore consistent with fleming clemente inc oregon lumber and morgan state law property classifications are not the sole basis for determining whether the towers and the cable distribution systems are like_kind property for sec_1031 purposes in this case the towers and the cable distribution systems transmit or support the transmission of telecommunication signals across distances neither the towers nor the cable distribution systems are used for other activities in addition the towers and the cable distribution systems are or are intended to be permanently affixed to land under these facts taxpayer’s towers and the cable distribution systems are like_kind property for purposes of sec_1031 plr-116701-16 conclusion taxpayer’s real_property improved with towers including fencing around the tower site an antenna support structure for mounting antennas that are affixed to the land by a concrete foundation and attachment hardware such as bolts and lashings nearby equipment huts with hvac systems installed in the huts and all other structural_components of towers and the huts that are fully installed is of like-kind within the meaning of sec_1031 and sec_1_1031_a_-1 to the real_property improved with cable distribution systems copper or fiber optic cables telephone poles underground conduits concrete pads attachment hardware pedestals guy wires and anchors that are fully installed this ruling applies only to towers and the cable distribution systems being transferred and received by taxpayer as relinquished or replacement_property respectively in the exchange that are affixed or embedded in real_property held in fee simple or similar interest or under a long-term_lease easement right of way or similar long-term right of use arrangement in each case having a duration of thirty years or more including optional renewal periods exercisable by the tenant or right of use holder except as provided in the preceding paragraph no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter under any provision of the internal_revenue_code including sec_1031 for example this ruling pertains only to the towers and the cable distribution systems and does not pertain to any other properties exchanged by taxpayer this ruling is directed only to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent taxpayer must attach to any income_tax return to which it is relevant a copy of this letter or if it files its returns electronically must include a statement providing the date and control number of this letter_ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the requested ruling it is subject_to verification on examination plr-116701-16 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to taxpayer’s authorized representative sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
